       Case 18-61584-grs         Doc 57       Filed 10/20/20 Entered 10/20/20 09:30:02                            Desc Main
                                              Document      Page 1 of 1


                                                                                                Local Form 4001-3-2
                                      UNITED STATES BANKRUPTCY COURT
                                    FOR THE EASTERN DISTRICT OF KENTUCKY
                                           LONDON    DIVISION

                IN RE
                   CHRISTOPHER ALBERT BLAKE LEWIS
                                                                                     CASE NO. 18-61584
                   KRISTEN DAWN LEWIS
                DEBTOR(S)

                                       ORDER APPROVING ADDITIONAL DEBT

                       The Debtor(s) having filed a Motion to Incur Additional Debt For Purchase of Vehicle,
                and the Court being sufficiently advised, it is ORDERED:

                        1.    The Motion to Incur Additional Debt is APPROVED.

                        2.    Such additional debt shall not be affected by any chapter 13 discharge entered in
                              this case.

                        3.    The chapter 13 trustee shall not be responsible for administering this additional
                              debt.




___________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.


                                                                 Signed By:
                                                                 Gregory R. Schaaf
                                                                 Bankruptcy Judge
                                                                 Dated: Tuesday, October 20, 2020
                                                                 (grs)
